Citation Nr: 1316361	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-23 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an increased evaluation for residuals of tuberculosis peritonitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The May 2007 rating decision, in pertinent part, denied service connection for lichen simplex chronicus, claimed as rash, and denied a compensable rating for the Veteran's tuberculosis peritonitis arrested.  The Veteran filed a notice of disagreement in September 2007, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.

In July 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2011 and November 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 30 percent for tuberculosis peritonitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The preponderance of the competent and probative evidence of record is against finding that the Veteran has a current skin disorder that had its onset in service or that is otherwise associated with service.  


CONCLUSION OF LAW

A current skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in May 2006 and July 2006, prior to the initial adjudication of the Veteran's claim in May 2007, in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.   

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  

The Veteran also underwent VA examination in connection with his claim in September 2011 and December 2012.  VA obtained an addendum to the September 2011 opinion in August 2012.  The Board finds that the December 2012 opinion, in particular, is sufficient for purposes of determining the claim decided herein.  The examination report reflects review of the claims file.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  For these reasons, the Board concludes that the December 2012 VA examination report in this case provides an adequate basis for a decision on the Veteran's claim.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).    See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In the case at hand, the claim being decided is not listed as a chronic disability under 38 C.F.R. § 3.309(a).  Therefore, the option of establishing service connection through continuity of symptomatology since service is not available in this case.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran has claimed entitlement to service connection for a skin disorder which he essentially contends originated while he was in service.  He testified at his July 2011 Board hearing that he was treated for a rash in the chest and groin areas while in service.   He also described having the rash appear while serving in a tropical environment on the island of Saipan in the Marianas Islands, and following his receipt of injections.  

The first service connection element, the existence of a present disability, is established by the Veteran's VA medical records and examination reports.  The December 2012 VA examination report offers the most comprehensive list, diagnosing eczematous dermatitis, folliculitis, lichen simplex chronicus, dyschromia, and seborrheic dermatitis.  In addition, February and June 1999 VA medical records note an assessment of keratoderma, while October 1999 and March 2000 records note an assessment of chronic, bilateral tinea pedis.  A May 2007 VA medical record notes an impression of scrotal pruritis.  A September 2008 record notes an assessment of dermatitis of the trunk and right leg.  A January 2010 record notes an assessment of dyschromia of the chest.  A November 2010 record notes an assessment of porokeratosis of the left heel.  During the pendency of this appeal, the Veteran is noted to have, or to have had, symptoms of various skin disabilities on his scrotum, abdomen, right shoulder, upper torso, left arm, right leg, and behind the ears.

In terms of an in-service disability, the Veteran's service treatment records reflect that he was treated for a penile lesion that was thought to be syphilis in January 1944.  He was also treated for small pruritic papules on the legs in August 1944.  There is no record of subsequent treatment for these symptoms.  The Veteran's February 1946 separation examination report notes that his skin was examined and was found to be clinically normal.  A July 1946 hospitalization record from the National Naval Medical Center notes that the Veteran had had measles about eight to ten weeks earlier.  

The earliest post-service medical evidence of a skin disorder appears in the February 1999 VA medical record reflecting treatment for keratoderma that was noted above.  Numerous VA treatment records from the 2000s reflect that the Veteran has consistently experienced various skin disorders for which he was being treated and that first manifested in the middle to late 1990s.  There is no earlier lay or medical evidence of a skin disorder after service.  

The Veteran underwent VA examinations to determine the nature and etiology of his current skin disabilities in September 2011 and December 2012.  The record contains a September 2011 examination report along with an August 2012 addendum, as well as a December 2012 VA examination report.  

The September 2011 examination report diagnoses lichen simplex chronicus of the scrotum of moderate severity and unknown etiology.  The August 2012 addendum was requested in order to obtain an etiology opinion with rationale that is adequate for the purpose of deciding the Veteran's claim.

The August 2012 opinion notes the pertinent medical history as reflected in the September 2011 examination report.  Specifically, it was noted that the Veteran's records reflect he has had lichen simplex chronicus on the scrotum since the late 1990s, but the Veteran was unsure of how long he had had the rash.  He had received treatment from the Jesse Brown VA Medical Center several times per year for the past approximately ten years for itching, redness, and scaling on his scrotum.  He had received several different treatments with variable responses.  The record contains the findings that were made on examination in September 2011, which are detailed in both the September 2011 report and the August 2012 opinion.  Based on the above, the examiner diagnosed lichen simplex chronicus.

The August 2012 VA physician observed that medical science does not know the exact cause of lichen simplex chronicus, noting that it sometimes begins with something that simply rubs or irritates the skin, such as tight clothing or a bug bite, and that stress and anxiety can also trigger itching.  The examiner opined that it is not at least as likely as not that the Veteran's present lichen simplex chronicus is due to or aggravated by military service.  His rationale was that there is no documentation of any continuity of treatment or care of a skin condition from service until 2001.  The lichen simplex chronicus appeared to be a new condition that began long after the Veteran left service.  

The Veteran again underwent VA examination in December 2012.  The resulting examination reflects review of the claims file, and interview and examination of the Veteran.  The VA examiner diagnosed eczematous dermatitis, folliculitis, lichen simplex chronicus, dyschromia, and seborrheic dermatitis, and noted that each of these disabilities was diagnosed in approximately 2000.  

The Veteran reported that he had been receiving treatment for lichen simplex chronicus for approximately 15 years.  He reported that it was present on his groin and accompanied by itchiness.  He reported that it had waxed and waned since onset but had never completely gone away.  He had also been diagnosed with seborrheic dermatitis behind his ears in the last few years, but it was currently in remission.  He also had had dermatitis, which was also in remission.  There was no current complaint or presence of folliculitis, and there was mild dyschromia in the groin area.  

The examiner opined that the claimed skin disorders were less likely than not incurred in or caused by the Veteran's military service, to include his service in a tropical environment.  His rationale was that there has been no established continuum of care for these conditions, and there have not been documentable complaints from the Veteran.  The recent dermatologic notes, dating back from the last 14 years, reflect that the Veteran has stated that he had the condition a few years before his first visit to VA for medical care.  He clearly does not date it back to the World War II era.  

The examiner also noted that the service treatment records describe pruritic papules on the Veteran's legs, but they note nothing about lesions in the groin and contain no diagnosis of lichen simplex chronicus, folliculitis, or dermatitis.   The examiner also noted that the distribution of the in-service papules on the legs was not consistent with the current skin conditions.  He noted that, while warm, moist climates may cause tinea cruris to proliferate, there is clearly no evidence that this was the origin of the Veteran's current skin condition.  As a consequence, the examiner found it less likely as not that any of the current skin conditions, active or not, were incurred in or the result of military service.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the Board finds that the December 2012 VA examination report is highly probative to the question of whether the Veteran has a current skin disability that originated during or is otherwise etiologically linked to his military service.  The VA examiner who conducted this examination possesses the necessary education, training, and medical expertise to provide the requested opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007).  This opinion is based in part on the examiner's personal examination and interview of the Veteran.  The examination report contains detailed descriptions of the findings on examination and of the Veteran's pertinent medical history.  The report also reflects that the examiner reviewed the Veteran's claims folder, which contains his service treatment records and post-service medical evidence.  The VA examination report provides a clear diagnosis and persuasive rationale for the etiology opinion.  For these reasons, the Board finds that the December 2012 VA examination report is highly probative to the case at hand.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his current skin disorder and his military service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran does not possess the appropriate medical expertise to competently provide a specific diagnosis for a current skin disorder, and he cannot competently diagnose having suffered that same, specific skin disability in service.  

Furthermore, the Board notes that, in the course of seeking medical treatment for his rashes, the Veteran has consistently reported that his skin problems began in the middle to late 1990s, which is approximately than 50 years following his separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Based on above, the Board finds that entitlement to service connection for a skin disorder is not warranted, as a preponderance of the competent and probative evidence of record reflects that the Veteran's current skin disorders began decades following his separation from service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a skin disorder is not warranted. 


ORDER

Entitlement to service connection for a skin disorder is denied.


REMAND

The Veteran has also claimed entitlement to an increased rating for tuberculosis peritonitis.  When he originally brought this increased rating claim, this disability was rated as 0 percent (noncompensably) disabling.  In the course of this appeal, in a February 2013 rating decision, VA increased the rating for this disability to 30 percent effective March 24, 2006, the date on which VA received his increased rating claim.  This rating was assigned based on pulmonary function test (PFT) findings pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6603.  

The February 2013 rating decision notifies the Veteran that, "[g]iven that the issue on appeal was entitlement to a compensable evaluation for your tuberculosis peritonitis with residuals and to the extent that this has been granted by this decision, this issue is considered resolved in full.  No further action will be taken on this issue."

The Board notes, however, that ratings in excess of 30 percent are available under Diagnostic Code 6603.  Since the RO did not assign the maximum possible disability rating, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Further, the RO obtained additional relevant evidence prior to recertification of the appeal to the Board, and a supplemental statement of the case must be issued.  38 C.F.R. § 19.31 (b) (2012).  Therefore, given that the Veteran's increased rating for tuberculosis peritonitis has not been granted in full, it is necessary to remand this claim for the issuance of a supplemental statement of the case.

While this case is on remand, the AMC should obtain a complete copy of the Veteran's VA medical records from August 2011 to the present.  These records should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of all of the Veteran's outstanding VA medical records, to include those from August 2011 to the present, and ensure that those copies are associated with the claims file.  

2.  Review the record with respect to the issue of entitlement to a rating in excess of 30 percent for tuberculosis peritonitis.  If this benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


